ORDER

PER CURIAM.
This is a consolidated appeal from the trial court’s judgments on the parties’ respective petition and counterclaim in which they charged each other with conversion of personal property taken from the apartment the parties had shared. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).